Citation Nr: 1143987	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He died in March 1994.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in effect for arteriosclerotic coronary disease with hypertension and angina syndrome, rated as 60 percent disabling, traumatic arthritis of the right knee, rated as 20 percent disabling, and traumatic arthritis of the left knee, rated as 10 percent disabling.  A combined 70 percent disability rating was in effect since July 1988.  

2.  The Veteran was not in receipt of, or entitled to receive, compensation for total disability for a continuous period of eight years prior to his death in March 1994.  


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC have not been met.  38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.10, 20.1106 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

VA's duties to notify and assist do not apply to the instant claim of entitlement to an enhanced rate of DIC benefits, as resolution of the claim hinges on interpretation of the provisions of 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. §§ 3.10 and 20.1106.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA does not affect matters where the question is limited to the issue of statutory interpretation); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  The pertinent facts in this case are not in dispute.  Because the law and not the evidence is dispositive in resolving the questions at issue in this matter, additional factual development would have no bearing on the ultimate outcome.  Accordingly, the VCAA can have no effect on this appeal.  

II. Legal Criteria, Factual Background, and Analysis

A May 1994 RO decision awarded the Appellant DIC benefits as the surviving spouse of the Veteran based upon her claim for service connection for the cause of the Veteran's death.  In May 2007, the Appellant alleged that she is entitled to receive a higher rate of DIC benefits under 38 U.S.C.A. § 1311(a)(2) because the Veteran "unemployable since 1968 and placed on aid and attendance in 1974 until the time of his death."  As will be explained in detail below, the Appellant's argument is based on a theory of "hypothetical entitlement" to these benefits.   

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  When a Veteran's death occurred on or after January 1, 1993, as is the case here, 38 C.F.R. § 3.10(b) provides that the monthly rate of DIC for a surviving spouse shall be the amount set forth in 38 U.S.C.A. § 1311(a)(1). 

VA will pay an increased amount of, or "enhanced", DIC benefits to the surviving spouse of a deceased Veteran who, at the time of death, was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.10(c) (2011); see Barela v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009) (finding that 38 U.S.C.A. § 1311(a)(2) does not afford a basis for an initial grant of DIC benefits, but only identifies an additional benefit for claimants who have already qualified for DIC benefits under other statutes).  In determining the period of a Veteran's disability, only the period in which the Veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.10(f)(1) (2011).  

For purposes of 38 U.S.C.A. § 1311(a)(2), "entitled to receive" is defined to mean that a Veteran filed a claim for disability compensation during his or her lifetime and (1) would have received total disability compensation for eight years prior to death but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not previously been considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for a period of eight years prior to death; or (3) at the time of death the Veteran had a service-connected disability that was continuously rated totally disabling by VA for eight years prior to death, but the Veteran was not receiving compensation for one of six reasons specified in § 3.10(f)(3)(iii).  38 C.F.R. § 3.10(f)(3) (2011). 

Except with respect to benefits under the provisions of 38 U.S.C.A. § 1311(a)(2), § 1318, and certain cases involving individuals whose VA benefits have been forfeited for treason or subversive activities, issues involved in a survivor's claim for death benefits are decided without regard to prior disposition of those issues during the Veteran's lifetime.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1106 (2011).  

Here, at the time of the Veteran's death he had claims pending before the Board.  He was seeking an increased rating for arteriosclerotic coronary disease with hypertension and anginal syndrome, increased ratings for service-connected right and left knee disabilities, service connection for Alpha I-antitrypsin deficiency, and entitlement to a total rating based on individual unemployability (TDIU).  Upon receiving notice of the Veteran's death, the Board dismissed the appeal and returned the claims file to the RO.  In May 1994, the RO granted entitlement to service connection for the cause of the Veteran's death and in September 1994 granted entitlement to reimbursement of certain burial expenses.  

In December 1994, the RO adjudicated a claim for accrued benefits.  In doing so, the RO found that the evidence failed to demonstrate that Veteran's inability to engage in substantially gainful employment was the result of service-connected disabilities.  The RO also determined that the Veteran did not meet the criteria for aid and attendance benefits.  The appellant was notified of that determination but did not initiate an appeal.   

As noted above, the Appellant's arguments are premised on a theory of "hypothetical entitlement" to enhanced DIC benefits, i.e., that is, even though the Veteran was not in receipt of a total disability rating for 8 years prior to his death, due to the severity of the service-connected disabilities and his inability to maintain employment, she maintains, he should have been.  

The Board notes that in the past, the courts had interpreted previously effective statutory and regulatory provisions to permit a theory of "hypothetical entitlement" in claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 (a statutory provision similar to § 1311(a)(2), which governs entitlement to DIC benefits for surviving spouses of Veterans who were "entitled to receive" compensation for service-connected disability that was rated as totally disabling for a continuous period of at least ten years prior to death).  See, e.g., Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000) (finding that for the purpose of determining whether a survivor was entitled to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) , the implementing regulation, 38 C.F.R. § 20.1106 , permitted "hypothetical entitlement"); Wingo v. West, 11 Vet. App. 307 (1998) (applying a theory of "hypothetical entitlement" to claims under § 1318). 

However, various amendments to the pertinent regulations have since clarified that such a theory is not valid under statute and regulation.  Specifically, 38 C.F.R. § 3.22 (which implements 38 U.S.C.A. § 1318 ) and § 20.1106 were revised and § 3.10 (which implements 38 U.S.C.A. § 1311 ) was added to the regulations to clarify that entitlement to benefits under either 38 U.S.C.A. § 1318 or § 1311(a)(2) must be based on the determinations made during the Veteran's lifetime, challenges to such decisions on the basis of CUE, or retroactive evaluation based on previously unconsidered service records that would permit reopening of the claim, rather than on de novo posthumous determinations as to whether the Veteran hypothetically could have been entitled to certain benefits if he or she had applied for them during his or her lifetime.  65 Fed. Reg. 3388 (Jan. 21, 2000); 67 Fed. Reg. 16,309 (Apr. 5, 2002); 70 Fed. Reg. 72,211 (Dec. 2, 2005); see Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 476 F.3d 872, 876-77 (Fed. Cir. 2007) (affirming VA's regulations and finding that VA's interpretation of §§ 1311(a)(2) and 1318 was reasonable). 

The Appellant first alleged that she was entitled to enhanced DIC benefits in May 2007.  The effective date of the changes to 38 C.F.R. §§ 3.10 and 20.1106 was December 2, 2005.  Therefore, the current provisions of §§ 3.10 and 20.1106, as outlined above, govern the Appellant's claim.  Accordingly, the Board is legally barred from considering the Appellant's claim under the alleged theory of "hypothetical entitlement". 

Given the above, this case must be based on the determinations made during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  Thus, the Appellant is entitled to enhanced DIC if she can demonstrate one of the following: (1) The Veteran was in receipt of a 100 percent evaluation for eight years prior to death, (2) such requirement would have been met but for CUE in a prior decision on a claim filed during the Veteran's lifetime, or (3) the claim could be reopened based on service department records not previously considered by VA which provide a basis for awarding a total disability rating.  38 C.F.R. § 3.10 (2011). 

The Veteran died on March 1994.  At the time of his death service connection was in effect for arteriosclerotic coronary disease with hypertension and angina syndrome, rated as 60 percent disabling, traumatic arthritis of the right knee, rated as 20 percent disabling, and traumatic arthritis of the left knee, rated as 10 percent disabling.  A combined 70 percent disability rating was in effect since July 1988.  Thus, he was not in receipt of a 100 percent evaluation, let alone a 100 percent evaluation for eight years prior to his death.  38 C.F.R. § 3.10(c), (f)(3)(iii) (2011). 

The Appellant has not argued that there was CUE in any of the rating decisions entered by the RO during the Veteran's lifetime.  38 C.F.R. § 3.10(f)(3)(i) (2011); see Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (explaining that if a claimant wishes to reasonably raise a claim of CUE, he or she must provide some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, must give persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error). 

Furthermore, the Appellant has not identified, nor does the record reflect, service department records not previously considered by VA, which could serve as the basis for the reopening of the claim and the retroactive awarding of benefits at the requisite level for eight years prior to the Veteran's death.  38 C.F.R. § 3.10(f)(3)(ii) (2011). 

Therefore, under the governing statutory and regulatory provisions, the evidence of record does not establish that the Veteran was in receipt of, or was entitled to receive, compensation for total disability due to a service-connected disability for a continuous period of eight years prior to his death in March 1994. 

The Board has fully considered the Appellant's statements and understands her contentions.  The Board sympathizes with the Appellant and recognizes the Veteran's honorable military service.  However, the Board is not authorized to consider a "hypothetical entitlement" theory in this case.  Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) must be adjudicated with specific consideration of decisions made during the Veteran's lifetime.  38 C.F.R. §§ 3.10, 20.1106 (2011).  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; see Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

For the foregoing reasons, the Board finds that the claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Entitlement to an enhanced rate of DIC benefits under 38 U.S.C.A. § 1311(a)(2) is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


